                                                                                    FILED
                                                                             2021 JUL 8 AM 11:33
                                                                                   CLERK
                                                                             U.S. DISTRICT COURT


                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 MARIE DAVIS,
                                                    ORDER ADOPTING REPORT AND
       Plaintiff,                                   RECOMMENDATION

 v.                                                 Case No. 2:21-cv-00262-JNP-CMR

 MAGNA UNIFIED POLICE                               District Judge Jill N. Parrish
 DEPARTMENT,

       Defendant.



        Plaintiff Marie Davis (“Plaintiff”), proceeding pro se, sued the Magna Unified Police

Department (“Defendant”). On April 30, 2021, Magistrate Judge Cecilia M. Romero granted

Plaintiff’s petition to proceed in forma pauperis and ordered Plaintiff to file an amended complaint

to address identified deficiencies by May 14, 2021. ECF No. 3. Plaintiff was warned that a failure

to file an amended complaint would result in a recommendation that this case be dismissed. Id. On

May 18, 2021, Plaintiff had not filed an amended complaint, and Magistrate Judge Romero ordered

Plaintiff to show cause in writing by June 1, 2021 as to why this case should not be dismissed for

failure to prosecute. ECF No. 8. Plaintiff was warned that a failure to inform the court of the status

of the case and her intent to proceed would result in a recommendation that the case be dismissed.

Id. To date, Plaintiff has neither filed an amended complaint nor responded to the order to show

cause. Accordingly, Magistrate Judge Romero issued a Report and Recommendation on June 11,

2021 that this action be dismissed without prejudice for failure to comply with the court’s previous

orders and failure to prosecute. ECF No. 10. Magistrate Judge Romero notified Plaintiff that a
failure to file a timely objection to the Report and Recommendation could waive any objections to

it. Plaintiff did not file an objection within the allotted time.

        Because Plaintiff did not object to the Report and Recommendation, she waived any

argument that it was in error. See United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060

(10th Cir. 1996). The court will decline to apply the waiver rule only if “the interests of justice so

dictate.” Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991). The court has reviewed the

Report and Recommendation and concludes it is not clearly erroneous. Thus, the court finds that

the interests of justice do not warrant deviation from the waiver rule.

        Accordingly, the court ORDERS as follows:

        1. The Report and Recommendation (ECF No. 10) is ADOPTED IN FULL.

        2. This action is DISMISSED WITHOUT PREJUDICE.


Signed July 8, 2021

                                                BY THE COURT




                                                ______________________________
                                                Jill N. Parrish
                                                United States District Court Judge




                                                    2
